ACCEPTED
                                                                                                                                   14-14-01025-CR
                                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                                 HOUSTON, TEXAS
Appellate Docket Number:        14-14-01025-CR                                                                               2/24/2015 10:24:34 AM
                                                                                                                               CHRISTOPHER PRINE
                                                                                                                                            CLERK
Appellate Case Style: Style:    Carlos Gallegos-Piedra
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:           14-14-01026-CR                                                                14th COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
Companion Case:           14-14-01027-CR                                                                2/24/2015 10:24:34 AM
                                                                                                        CHRISTOPHER A. PRINE
                                                                                                                 Clerk

Amended/corrected statement:

                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 14th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Carlos                                                         Lead Attorney
Middle Name:                                                           First Name:          Joseph
Last Name:      Gallegos-Piedra                                        Middle Name: Kyle
Suffix:                                                                Last Name:           Verret
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              The Law Office of Kyle Verret
                                                                       Address 1:           11200 Broadway, Suite 2743
                                                                       Address 2:
                                                                       City:                Pearland
                                                                       State:       Texas                        Zip+4:   77584
                                                                       Telephone:           281-764-7071           ext.
                                                                       Fax:         281-764-7071
                                                                       Email:       kyle@verretlaw.com
                                                                       SBN:         24042932

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 6
III. Appellee                                                           IV. Appellee Attorney(s)
First Name:                                                                    Lead Attorney
Middle Name:                                                           First Name:          Jeri
Last Name:         The State of Texas                                  Middle Name:
Suffix:                                                                Last Name:           Yenne
Appellee Incarcerated?          Yes     No                             Suffix:
Amount of Bond:                                                                Appointed             District/County Attorney
Pro Se:                                                                    Retained                  Public Defender
                                                                       Firm Name:              Brazoria County Criminal District Attonery
                                                                       Address 1:           111 East Locust
                                                                       Address 2:           Suite 408A
                                                                       City:                Angleton
                                                                       State:       Texas                       Zip+4:    77515
                                                                       Telephone:           979-864-1230           ext.
                                                                       Fax:         979-864-1525
                                                                       Email:
                                                                                                                           Add Another Appellee/
                                                                       SBN:         04240950                                    Attorney

III. Appellee                                                           IV. Appellee Attorney(s)
First Name:                                                                    Lead Attorney
Middle Name:                                                           First Name:          David
Last Name:         The State of Texas                                  Middle Name:
Suffix:                                                                Last Name:           Bosserman
Appellee Incarcerated?          Yes     No                             Suffix:
Amount of Bond:                                                                Appointed             District/County Attorney
Pro Se:                                                                    Retained                  Public Defender
                                                                       Firm Name:              Brazoria County Criminal District Attorney
                                                                       Address 1:           111 East Locust
                                                                       Address 2:           Suite 408A
                                                                       City:                Angleton
                                                                       State:       Texas                       Zip+4:    77515
                                                                       Telephone:           979-864-1230           ext.
                                                                       Fax:         979-864-1525
                                                                       Email:       davidb@brazoria-county.com
                                                                                                                           Add Another Appellee/
                                                                       SBN:         02679520                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                          Was the trial by:           jury or   non-jury?
                                   Intoxication Offenses
or type of case):                                                      Date notice of appeal filed in trial court: January 6, 2015
Type of Judgment: Final Judgment
                                                                        If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 12/31/2014
Offense charged: DWI 3rd or more                                       Punishment assessed: 10 Years Institutional Division TDCJ

Date of offense:     April 12, 2014                                     Is the appeal from a pre-trial order?       Yes       No
                                                                 Page 2 of 6
Defendant's plea: Not Guilty                                                   Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  Yes      No
   Yes       No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes       No   If yes, date filed:
Motion in Arrest of Judgment:          Yes       No   If yes, date filed:
Other:      Yes       No                              If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No      NA         If yes, date filed:
Date of hearing:                                       NA
Date of order:                                         NA
Ruling on motion:           Granted         Denied     NA         If granted or denied, date of ruling:




                                                                        Page 3 of 6
 VIII. Trial Court And Record

Court:    412th District Court                                            Clerk's Record:
County: Brazoria                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            73552                    Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested:
First Name:       William                                                 Were payment arrangements made with clerk?
Middle Name: Edwin                                                                                                 Yes      No   Indigent
Last Name:        Denman
Suffix:
Address 1:        111 East Locust
Address 2:        Room 201
City:             Angleton
State:    Texas                      Zip + 4: 77515
Telephone:        979-864-1915           ext.
Fax:      979-864-1918
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Jill
Middle Name:
Last Name:        Friedrichs
Suffix:
Address 1:        111 East Locust
Address 2:        Room 201
City:             Angleton
State:    Texas                      Zip + 4: 77515
Telephone:        979-864-1917           ext.
Fax:      979-864-1918
Email:


                                                                    Page 4 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: February 24, 2015

                                                                                      State Bar No: 24042932
Printed Name:

Electronic Signature: J. Kyle Verret                                                  Name: Joseph Kyle Verret
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on February 24, 2015          .




Signature of counsel (or pro se party)                            Electronic Signature: J. Kyle Verret
                                                                         (Optional)

                                                                  State Bar No.:      24042932
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 5 of 6
Please enter the following for each person served:

Date Served: February 24, 2015
Manner Served: eServe
First Name:       David
Middle Name:
Last Name:        Bosserman
Suffix:
Law Firm Name: Brazoria County District Attorney's Office
Address 1:        111 East Locust
Address 2:        Suite 408A
City:             Angleton
State     Texas                     Zip+4: 77515

Telephone:        979-864-1230        ext.
Fax:      979-864-1525
Email:    davidb@brazoria-county.com




                                                            Page 6 of 6